Case: 12-10408    Date Filed: 09/20/2012   Page: 1 of 3

                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 12-10408
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 2:11-cr-00295-JHH-HGD-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

CHARLES EDWARD COX,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                             (September 20, 2012)

Before CARNES, HULL and MARTIN, Circuit Judges.

PER CURIAM:

     Charles Edward Cox appeals his conviction for possession of a firearm as a
               Case: 12-10408      Date Filed: 09/20/2012    Page: 2 of 3

convicted felon, in violation of 18 U.S.C. § 922(g)(1). He argues that his appeal

waiver, and therefore his guilty plea, was not knowing and voluntary because the

district court did not explain to him that, through the appeal waiver in his plea

agreement, he was waiving his right to make a claim of ineffective assistance of

counsel. He suggests that this requires us to set aside his conviction.

      Ordinarily, we review the voluntariness of a guilty plea, as well as whether a

defendant knowingly and voluntarily waived his right to appeal, de novo. United

States v. Bushert, 997 F.2d 1343, 1352 (11th Cir. 1993). However, if a defendant

fails to object to a deficiency in the plea colloquy, we review only for plain error.

United States v. Moriarty, 429 F.3d 1012, 1018–19 (11th Cir. 2005). The record

in this case shows that Cox did not bring to the district court’s attention his

concern about his understanding of the appeal waiver. Although he did write a

letter to the district court after his guilty plea, and the court construed that filing as

a motion to withdraw the plea, that document did not mention the alleged failure

on the part of the district court to ensure that Cox was aware of the full

significance of the appeal waiver. Thus, Cox’s claim is subject to plain error

review.

      To prevail under this standard, a defendant must show that the district court

committed an error that, among other things, affected his substantial rights.

                                            2
              Case: 12-10408     Date Filed: 09/20/2012    Page: 3 of 3

United States v. Brown, 586 F.3d 1342, 1345 (11th Cir. 2009). In the context of

an alleged deficiency in the plea colloquy, this “means a reasonable probability

that, but for the error, [the defendant] would not have entered the plea.” Id.

(quotation marks omitted). Here, we need not address the question of whether the

district court properly ensured that Cox was aware of the full significance of the

appeal waiver. Even if we were to conclude that it did not, Cox has not stated that

he might not have pleaded guilty. Cox has thus failed to demonstrate that his

conviction must be vacated.

       Cox suggests in closing that the appeal waiver should be severed. But the

only argument that Cox has made to challenge his conviction in this direct appeal

is that his plea of guilty was not knowing and voluntary. The government has not

asserted that this claim is barred by the appeal waiver; instead, it has

acknowledged that such a claim can be raised. Thus, there remains no claim in

this direct appeal that the government either could say or has said is barred by the

appeal waiver. Cf. Bushert, 997 F.2d at 1353–54 (severing the waiver and

adjudicating the merits of the defendant’s remaining claims of error). This being

the case, it is not necessary for us to decide whether the waiver should be severed.

      For these reasons, we affirm the judgment of the district court.

      AFFIRMED.

                                           3